Title: General Orders, 9 September 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Verplanks point Monday September 9th 1782
                     Parole Charlestown
                     Countersigns Georgetown
                  Savanna
                  For the day tomorrow Major Genl HoweColonel VoseLieutenant Colonel NewhallBrigade Majer HicksQuarter Master 1st Connect. brigadeFor duty tomorrowNew York and 4th Massachusettsregiments
                  The General in visiting the landing places to day was perfectly satisfied with the manner in which the boats are now moored.
                  The regiments warned for duty are to have their Arms accoutriments &ca inspected on the regimental parade before troop beating, so as to march immediately after, to the grand parade.
                  The Inspector General (or in his absence the inspector of the northern army) the Adjutant general, Brigadier General Huntington, Colonel Greaton and Lieutenant Colonel Barber or any three of them are appointed a Board, to examine the pretentions of the noncommissioned officers and soldiers who are Candidates for the Badge of merit—the Board will report their opinion to the Commander in cheif.
                  All Certificates and recommendations will be lodged with the Adjutant General, who will occasionally summon the board to assemble.
                  The Commander in Chief recommends to the officers to pay particular attention to the carriage of their men either upon parade or marching—more especially in the latter at the time of passing the reviewing officer or the officer of the day—nothing contributes so much to the appearance of a soldier, or so plainly indicates discipline, as an erect carriage, firm step, and steady countenance.
                  At the particular intercession of Colonel Putnam, the Commander in chief is pleased to pardon Jason Makepeace soldier in the 5th Massachusetts regiment now under sentence of Courtmartial and order him to join his regiment.
                  The Quartermaster general in compliance with the order of the 5th instant has fixed on the ferry landing at Verplanks point, and the landing on the left of the line a little in the rear of the 1st Massachusetts brigade for market places, at which alone, boats bringing vegitables and other useful articles may dispose of them to the army.  Marketing brought by the Causway on the left of the camp is to be disposed of in front of the 2d Massachusetts brigade, and that brought by the bridge, on the right, at the ferry landing.
                  The officer commanding the guard at the blockhouse on Verplanks point will be answerable that the orders of the 5th instant, so far as they respect the regulation of the markets be complied with at the ferry landing—the officer commanding the Picquets in front of the second Massachusetts brigade will do the same at the market held near his post.  A subaltern will be appointed purposely to attend to that held at the landing on the left, and the noncommissioned officers commanding the contiguous Boat and Commissarys guards are directed to give him the necessary assistance.
               